 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   PATRICIA A. SINAY,                                  Case No.: 2:19-cv-00680-JCM-NJK
12          Plaintiff(s),                                             ORDER
13   v.
14   ANDREW SAUL,
15          Defendant(s).
16         Andrew Saul is now Commissioner of Social Security. A “[public] officer’s successor is
17 automatically substituted as a party.” Fed. R. Civ. P. 25(d). Accordingly, the Clerk’s Office is
18 INSTRUCTED to substitute Andrew Saul in place of Nancy Berryhill.
19         IT IS SO ORDERED.
20         Dated: July 17, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
